

Key Hospitality Acquisition Corporation
 

 
[Date]

David Schwarz
 

Re:
Employment Agreement

 
Dear David:
 
This letter is to confirm our understanding with respect to (i) your future
employment by Key Acquisition Corp. or any present or future parent, subsidiary
or affiliate thereof (collectively, the “Company”), (ii) your agreement not to
compete with the Company, (iii) your agreement to protect and preserve
information and property which is confidential and proprietary to the Company
and (iv) your agreement with respect to the ownership of inventions, ideas,
copyrights and patents which may be used in the business of the Company (the
terms and conditions agreed to in this letter are hereinafter referred to as the
“Agreement”). In consideration of the mutual promises and covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, we have agreed as
follows:
 

1.
Employment.

 
(a) Subject to the terms and conditions of this Agreement, the Company will
employ you, and you will be employed by the Company, as President and Chief
Operating Officer reporting only to the Board of Directors (the “Board”). You
will have the responsibilities, duty and authority commensurate with the
position of President and COO. You will also perform such other services of an
executive nature for the Company as may be assigned to you from time to time by
the Board and agreed to by you. The principal locations at which you will
perform such services will be at the Company’s facilities located within
Florida.
 
(b) Devotion to Duties. For so long as you are employed hereunder, you will
devote substantially all of your business time and energies to the business and
affairs of the Company, provided that nothing contained in this Section 1(b)
will be deemed to prevent or limit your right to manage your personal
investments on your own personal time, including, without limitation, the right
to make passive investments in the securities of (i) any entity which you do not
control, directly or indirectly, and which does not compete with the Company, or
(ii) any publicly held entity so long as your aggregate direct and indirect
interest does not exceed five percent of the issued and outstanding securities
of any class of securities of such publicly held entity, and provided further,
that nothing contained in this Agreement will be deemed to prohibit you from
(A) serving on a reasonable number of corporate, civic or charitable boards or
committees that do not compete with the Company, provided that serving on those
boards or committees does not prevent or interfere in any way with your ability
to be President and COO of the Company and that you may not serve on any public
company boards or committees without prior written consent from the Board,
(B) delivering lectures, fulfilling speaking engagements or teaching at
educational institutions, and (C) managing personal investments, so long as such
activities do not significantly interfere with the performance of you
responsibilities as an employee of the Company in accordance with this
Agreement.
 

--------------------------------------------------------------------------------


 

2.
Term of Employment.

 
(a) Term; Termination. Subject to the terms hereof, your employment hereunder
will commence on [DATE OF CLOSING] [_____________________] (the “Commencement
Date”) and will continue until three years from the Commencement Date (the
“Initial Term”), provided that on the third anniversary of the Commencement
Date, the term of your employment hereunder will be automatically extended for
an additional period of one year (the “Subsequent Term”) unless either you or
the Company has given written notice to the other that such automatic extension
will not occur (a “Non-Renewal Notice”), which notice was given not less than 60
days prior to the relevant anniversary of the Commencement Date. The Initial
Term and the Subsequent Term are referred to herein as the “Term.”
 
Notwithstanding the foregoing, your employment hereunder will terminate upon the
first to occur of the following:
 
(i) Immediately upon your death;
 
(ii) By the Company:
 
(A) By written notice to you effective the date of such notice, following your
failure, due to illness, accident or any other physical or mental incapacity, to
perform the essential functions of your position for an aggregate of 120
business days within any period of 180 consecutive days during the term hereof
as determined by a physician selected by you (“Disability”), provided that if
applicable law provides any provision regarding disability that is more
favorable to you than that set forth herein, such more favorable provision will
govern;
 
(B) By written notice to you effective after the termination of any applicable
cure period stated herein commencing on the date of such notice, for Cause (as
defined below); or
 
(C) By written notice to you effective 30 days after the date of such notice and
subject to Section 4 hereof, without Cause; or
 
(iii) By you:
 
(A) At any time by written notice to the Company effective 30 days after the
date of such notice; or
 
2

--------------------------------------------------------------------------------


(B) By written notice to the Company for Good Reason (as defined below)
effective the date of such notice.
 
(b) Definition of “Cause”. For purposes of this Agreement, “Cause” means (i)
your conviction of a felony, either in connection with the performance of your
obligations to the Company or which otherwise materially and adversely affects
your ability to perform such obligations, (ii) your willful disloyalty or
deliberate dishonesty, (iii) the commission by you of an act of fraud or
embezzlement against the Company, or (iv) a material breach by you of any
material provision of this Agreement which breach is not cured within 30 days
after delivery to you by the Company of written notice of such breach, provided
that if such breach is not capable of being cured within such 30 day period, you
will have a reasonable additional period to cure such breach but only if you
promptly commence and continue good faith efforts to cure such breach. Any
determination under this Section 2(b) will be made by two thirds of the Board
voting on such determination. With respect to any such determination, the Board
will act fairly and in utmost good faith and will give you and your counsel an
opportunity to appear and be heard at a meeting of the Board and present
evidence on your behalf. No act or omission on your part will be considered
“willful” unless done, or admitted to be done, by you in bad faith or without
your reasonable belief that such act or omission was in the best interest of the
Company.
 
(c) Definition of “Good Reason”. For purposes of this Agreement, a “Good Reason”
means any of the following:
 
(i) A change in the principal location outside of the State of Florida at which
you provide services to the Company, without your prior written consent;
 
(ii) The assignment to you of duties not commensurate or consistent with your
position as President and COO of the Company without your prior written consent
or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
you;
 
(iii) A reduction in your compensation or other benefits except such a reduction
in connection with a general reduction in compensation or other benefits of all
senior executives of the Company;
 
(iv) A material breach of this Agreement by the Company that has not been cured
within 30 days after written notice thereof by you to the Company;
 
(v) A Change of Control (as defined in Section 2(d) below) of the Company; or
 
(vi) Failure by the Company to obtain the assumption of this Agreement by any
successor to the Company.
 
3

--------------------------------------------------------------------------------


(d) Definition of “Change of Control” For purposes of this Agreement, a Change
of Control means that any of the following events has occurred:
 
(i) Any person (as such term is used in Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than the Company, any employee benefit
plan of the Company or any entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan, together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) becomes the beneficial owner or owners (as defined in Rule 13d-3
and 13d-5 promulgated under the Exchange Act), directly or indirectly (the
“Control Group”), of more than 50% of the outstanding equity securities of the
Company, or otherwise becomes entitled, directly or indirectly, to vote more
than 50% of the voting power entitled to be cast at elections for directors
(“Voting Power”) of the Company, provided that a Change of Control will not have
occurred if such Control Group acquired securities or Voting Power solely by
purchasing securities from the Company, including, without limitation,
acquisition of securities by one or more third party investors such as venture
capital investor(s);
 
(ii) A consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the holders, directly or indirectly, immediately after
such transaction or series of related transactions of more than 50% of the
Voting Power of the entity surviving such transaction or series of related
transactions;
 
(iii) The sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; or
 
(iv) The liquidation or dissolution of the Company or the Company ceasing to do
business.
 

3.
Compensation.

 
(a) Base Salary. While you are employed hereunder, the Company will pay you a
base salary at the annual rate of $500,000 (the “Base Salary”). The Base Salary
will be payable in substantially equal installments in accordance with the
Company’s payroll practices as in effect from time to time. The Company will
deduct from each such installment any amounts required to be deducted or
withheld under applicable law or under any employee benefit plan in which you
participate. The Base Salary shall also be reviewed, at least annually, for
merit increases and may, by action and in the discretion of the Board, be
increased at any time or from time to time. The Base Salary, if increased, shall
not thereafter be decreased for any reason, except for an overall reduction in
Company executive salaries due to prevailing economic or industry conditions.
 
4

--------------------------------------------------------------------------------


(b) Bonus.
 
(i) Annual Bonus. You will be entitled to a performance based annual bonus (the
“Annual Bonus”) up to 100% of your Base Salary, at the discretion of the Board.
 
(c) Equity Compensation.
 
(i) Options. You will be entitled to participate in and may receive additional
options under any option plan adopted by the Company. The granting of such
options will be at the discretion of the Board.
 
(d) Vacation. You will be entitled to paid vacation in each calendar year and
paid holidays and personal days in accordance with the most favorable plans,
policies, programs and practices of the Company and its subsidiaries as in
effect at any time hereafter with respect to other key executives of the Company
and its subsidiaries; provided, however, that in no event shall you be entitled
to fewer than four weeks paid vacation per year. Accrued unused vacation may be
carried over for one year.
 
(e) Fringe Benefits. You will be entitled to participate in the same manner as
other senior executives of the Company in any employee benefit plans which the
Company provides or may establish for the benefit of its senior executives
generally (including, without limitation, group life, disability, medical,
dental and other insurance, tax benefit and planning services, 401(k),
retirement, pension, profit-sharing and similar plans) (collectively, the
“Fringe Benefits”), provided that the Fringe Benefits will not include any stock
option or similar plans relating to the grant of equity securities of the
Company.
 
(f) Automobile; Computer; Mobile Phone. The Company will pay you an automobile
allowance for two automobiles in the amount of $1,500 per month per car. One car
is to be stored in Clearwater and the other in the Florida Keys. The amount of
such allowance will be reviewed and adjusted not less frequently than annually.
The Company will also provide you with a mobile telephone and laptop computer at
the expense of the Company. The Company will pay for all charges related to use
of your mobile telephone, however, you agree to reimburse the Company for all
personal use of your mobile phone.
 
(g) Reimbursement of Expenses. The Company will reimburse you for all ordinary
and reasonable out-of-pocket business expenses that are incurred by you in
furtherance of the Company’s business in accordance with the Company’s policies
with respect thereto as in effect from time to time.
 
(h) Indemnification. The Company will indemnify you to the extent permitted by
its charter and by-laws and by applicable law against all costs, charges and
expenses, including, without limitation, attorneys’ fees, incurred or sustained
by you in connection with any action, suit or proceeding to which you may be
made a party by reason of being an officer, director or employee of the Company.
In connection with the foregoing, you will be covered under any liability
insurance policy that protects other officers of the Company.
 
5

--------------------------------------------------------------------------------


(i) Working Facilities. During the term of your employment hereunder, the
Company shall furnish you with an office, a secretary and such other facilities
and services suitable to your position and adequate for the performance of your
duties hereunder.
 
(j) Company Aircraft. During the term of your employment, you may use the
Company’s aircraft for business reasons in accordance with the Company’s
policies applying to the key executives of the Company. You agree to reimburse
the Company for any personal use of the Company’s aircraft.
 
(k) Location and Relocation. The Company agrees that you, in the ordinary course
of performing your duties, will work in the Company’s various offices located
throughout the state of Florida; provided, however, that if, at any time during
the Term, you and the Company agree that you will perform your duties at a
different location causing you to commute more than 60 miles from your
then-current residence, the Company will: (a) reimburse you for all costs
incurred by you in connection with the relocation of you and your family, but
not the purchase price of a new residence, and (b) provide you, at the Company’s
cost, temporary accommodations at your new work location that are reasonably
acceptable to you, until the earlier of (i) the date on which you are able to
occupy permanent housing of your choice within 60 miles of your new work
location, and (ii) the date that is twelve (12) months after the first date on
which the temporary accommodation is made available to you. Additionally, the
Company agrees to provide you with accommodations reasonably acceptable to you
in Clearwater when you travel there for business reasons.



4.
Severance Compensation.

 
(a) Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means (i) the portion of your Base Salary as has accrued prior to
any termination of your employment with the Company and has not yet been paid,
(ii) an amount equal to the value of your accrued unused vacation days, and
(iii) the amount of any expenses properly incurred by you on behalf of the
Company prior to any such termination and not yet reimbursed.
 
(b) Death or Disability. If your employment hereunder is terminated as a result
of your death or Disability:
 
(i) The Company will pay the Accrued Obligations to you (or your estate)
promptly following such termination.
 
(ii) The Company will continue to pay you (or your estate) an amount equal to
the Base Salary at the rate in effect at the date of such termination in
accordance with Section 3(a) of this Agreement for the period commencing on the
date of such termination and ending on the earlier of six months from such
termination or the date of the end of the then current Term.
 
6

--------------------------------------------------------------------------------


(iii) The Company will continue to provide you or your covered beneficiaries
with the Fringe Benefits for so long as it is obligated to continue payments
equal to the Base Salary pursuant to Section 4(b)(ii) above, subject to
applicable law and the terms of the respective policies.
 
(c) Termination for Cause or in the Absence of a Good Reason. If your employment
hereunder is terminated either by the Company for Cause or by you in the absence
of a Good Reason (either pursuant to Section 2(a)(iii)(A) above or by delivery
by you of a Non-Renewal Notice), the Company will pay the Accrued Obligations to
you promptly following such termination.
 
(d) Termination Without Cause or for a Good Reason. If your employment hereunder
is terminated either by the Company without Cause (either pursuant to Section
2(a)(ii)(c) above or by delivery of a Non-Renewal Notice by the Company) or by
you for a Good Reason:
 
(i) The Company will pay the Accrued Obligations to you promptly following such
termination.
 
(ii) The Company will continue to pay you an amount equal to the Base Salary at
the rate in effect at such termination in accordance with Section 3(a) of this
Agreement for the period commencing on the date of such termination and ending
the later of (A) the date of the end of the then current Term, or (B) 18 months,
whichever is greater.
 
(iii) The Company will continue to provide you with the Fringe Benefits for a
period of twelve months, subject to applicable law and the terms of the
respective policies.
 
(iv) The Company will allow you to keep and transfer ownership for you of
your laptop computer, cell phone, etc., provided that you will provide the
Company with an opportunity to delete any Company information from any such
equipment and you will be responsible for all costs in connection with such
equipment after the date of termination of your employment.
 
(e) No Duty to Mitigate. Notwithstanding any other provision of this Agreement,
(i) you will have no obligation to mitigate your damages for any breach of this
Agreement by the Company or for any termination of this Agreement, whether by
seeking employment or otherwise and (ii) the amount of any benefit due to you
after the date of such termination pursuant to this Agreement will not be
reduced or offset by any payment or benefit that you may receive from any other
source.
 

5.
Prohibited Competition.

 
(a) Certain Acknowledgements and Agreements.
 
(i) We have discussed, and you recognize and acknowledge the competitive and
proprietary aspects of the business of the Company.
 
7

--------------------------------------------------------------------------------


(ii) You acknowledge that a business will be deemed competitive with the Company
if it performs any of the services or manufactures or sells any of the products
provided or offered by the Company or if it performs any other services and/or
engages in the production, manufacture, distribution or sale of any product
similar to services or products, which services or products were performed,
produced, manufactured, distributed or sold by the Company during the period
while you are employed hereunder.


(iii) You further acknowledge that, while you are employed hereunder, the
Company will furnish, disclose or make available to you Confidential Information
(as defined below) related to the Company’s business and that the Company may
provide you with unique and specialized training. You also acknowledge that such
Confidential Information and such training have been developed and will be
developed by the Company through the expenditure by the Company of substantial
time, effort and money and that all such Confidential Information and training
could be used by you to compete with the Company.
 
(iv) For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company, whether in written,
oral, electronic or other form, including but not limited to, information and
facts concerning business plans, customers, future customers, suppliers,
licensors, licensees, partners, investors, affiliates or others, training
methods and materials, financial information, sales prospects, client lists,
inventions, or any other scientific, technical or trade secrets of the Company
or of any third party provided to you or the Company under a condition of
confidentiality, provided that Confidential Information will not include
information that is (1) in the public domain other than through any fault or act
by you, (2) known to you prior to its disclosure to you in the course of your
employment hereunder, or (3) lawfully disclosed to you by a source other than
the Company which source has a legal right to disclose such information.
 
(b) Non-Competition; Non-Solicitation. During the period while you are employed
hereunder and for a period of two years following the termination of your
employment hereunder for any reason or for no reason you will not, without the
prior written consent of the Company:
 
(i) For yourself or on behalf of any other person or entity, directly or
indirectly, either as principal, partner, stockholder, officer, director,
member, employee, consultant, agent, representative or in any other capacity,
own, manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in, or have a financial interest
in, any business which is directly or indirectly competitive with the business
of the Company (each, a “Restricted Activity”) in each state that the Company
has properties at the time of termination (the “Restricted Territory”), except
that (A) nothing contained herein will preclude you from purchasing or owning
securities of any such business if such securities are publicly traded, and
provided that your holdings do not exceed four percent of the issued and
outstanding securities of any class of securities of such business, and (B)
nothing contained herein will prevent you from engaging in a Restricted Activity
for or with respect to any subsidiary, division or affiliate or unit (each, a
“Unit”) of an entity if that Unit is not engaged in any business which is
competitive with the business of the Company, irrespective of whether some other
Unit of such entity engages in such competition (as long as you do not engage in
a Restricted Activity for such other Unit); or


8

--------------------------------------------------------------------------------


(ii) Either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, for the purpose of competing with the Company, any customers or
patrons of the Company, or any prospective customers or patrons with respect to
which the Company has developed or made a sales presentation (or similar
offering of services); or


(iii) Either individually or on behalf of or through any third party, solicit,
entice or persuade or attempt to solicit, entice or persuade any employee of or
consultant to the Company to leave the service of the Company; provided,
however, that the foregoing provisions will not prevent you from hiring any such
person who contacts you on his or her own initiative without any direct or
indirect solicitation by or encouragement from or on behalf of you or your
representatives.
 
(c) Survival of Acknowledgements and Agreements. Your acknowledgements and
agreements set forth in this Section 5 will survive the termination of your
employment hereunder for any reason or for no reason for the periods set forth
in this Agreement.
 
6.    Protected Information. You will at all times, both during the period while
you are employed hereunder and after the termination of your employment
hereunder for a period of four years thereafter, for any reason or for no
reason, maintain in confidence and will not, without the prior written consent
of the Company, use, except in the course of performance of your duties for the
Company or by court order, disclose or give to others any Confidential
Information. Upon the termination of your employment hereunder for any reason or
for no reason, you will return to the Company all tangible Confidential
Information and copies thereof (regardless how such Confidential Information or
copies are maintained).
 

7.
Ownership of Ideas, Copyrights and Patents.

 
(a) Property of the Company. All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques, methods, and formulae (collectively the
“Inventions”) which may be used in the business of the Company, whether
patentable, copyrightable or not, which you may conceive, reduce to practice or
develop while you are employed hereunder, alone or in conjunction with another
or others, and whether at the request or upon the suggestion of the Company or
otherwise, will be the sole and exclusive property of the Company, and that you
will not publish any of the Inventions without the prior written consent of the
Company. You hereby assign to the Company all of your right, title and interest
in and to all of the foregoing.


9

--------------------------------------------------------------------------------


(b) Cooperation. At any time during your employment hereunder or after the
termination of your employment hereunder for any reason or for no reason, you
will fully cooperate with the Company and its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any of such Inventions, including, but
not limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights with respect to any such Inventions in the
United States and in any and all other countries, provided that the Company will
bear the expense of such proceedings, and that any patent or other legal right
so issued to you personally will be assigned by you to the Company or its
designee without charge by you. The Company will reimburse you for reasonable
expenses incurred by you in connection with the performance of your obligations
under this Section 7.


8.     Records. Upon termination of your employment hereunder for any reason or
for no reason, you will deliver to the Company any property of the Company which
may be in your possession, including products, materials, memoranda, notes,
records, reports or other documents or photocopies of the same.
 
9.     Insurance. The Company, in its sole discretion, may apply for and
purchase key person life insurance on your life in an amount determined by the
Company with the Company as beneficiary. You will submit to any medical or other
examinations and to execute and deliver any applications or other instruments in
writing that are reasonably necessary to effectuate such insurance.
 
10.   General.
 
(a) Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be addressed to the receiving party’s address set forth
above or to such other address as a party may designate by notice hereunder, and
will be either (i) delivered by hand, (ii) sent by overnight courier, or (iii)
sent by registered or certified mail, return receipt requested, postage prepaid.
All notices, requests, consents and other communications hereunder will be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (iii) if sent by registered
or certified mail, on the fifth business day following the day such mailing is
made.
 
(b) Entire Agreement. This Agreement and the other agreements specifically
referred to herein, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.
 
10

--------------------------------------------------------------------------------


(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.
 
(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.
 
(e) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which you are principally
involved. You may not assign your rights and obligations under this Agreement
without the prior written consent of the Company.
 
(f) Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except among the parties hereto, and no person or entity will be
regarded as a third-party beneficiary of this Agreement. The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
(g) Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of Florida, without giving effect to the conflict of law principles
thereof.
 
(h) Jury Waiver. The parties agree to waive trial by jury with respect to any
claims arising out of or relating to this Agreement or your employment by the
Company.
 
(i) Severability. The parties intend this Agreement to be enforced as written.
However, (i) if any portion or provision of this Agreement is to any extent be
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid arid enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, the
geographic area covered thereby, or other aspect of the scope of such provision,
the court making such determination will have the power to reduce the duration,
geographic area of such provision, or other aspect of the scope of such
provision, and/or to delete specific words and phrases (“blue-penciling”), and
in its reduced or blue-penciled form, such provision will then be enforceable
and will be enforced.
 
11

--------------------------------------------------------------------------------


(j) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and will in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof
 
(k) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(l) Expenses. Should the Company breach this Agreement, in addition to all other
remedies available at law or in equity, the Company will pay all of your costs
and expenses resulting therefrom and/or incurred in enforcing this Agreement,
including legal fees and expenses. The Company will reimburse you for reasonable
fees of one counsel retained by you in connection with the negotiation and
execution of this Agreement.
 
(m) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
 
(n) Election as Director. For so long as you continue to serve as the Company’s
Chairman and CEO, the Company shall cause you to be nominated as a director of
the Company at each shareholder meeting at which election of directors is
considered and otherwise use its best efforts to cause you to be elected as a
director of the Company.
 


 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
12

--------------------------------------------------------------------------------



If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.
 
 

 
Very truly yours,
 
Key Hospitality Acquisition Corp.
 
By:     
Name:                                                  
Title:                                       


 
Accepted and Approved
 



_________________________  _______________________  
David Schwarz
Date  

 
     
 
13

--------------------------------------------------------------------------------

